Deen, Presiding Judge.
Otis Sutton appeals from his conviction of inciting a riot asserting the general grounds. Held:
The evidence showed that two police officers arrested a man at a bar, The Cabin in the Pines, on a drug charge and a struggle resulted as he resisted arrest. Sutton was in the crowd of about 200-250 persons which observed the proceedings and made disparaging remarks which contained obscenities about the two officers and encouraged the crowd to free the arrested man. The female officer testified that when the crowd had dwindled down to about 75-80 persons and immediately following one of Sutton’s remarks “... from out of nowhere some guy came and jumped on my partner’s back, and I snatched him off my partner’s back and I pulled my weapon.” The defendant told the man to run and he did. The defendant is quoted as saying to the crowd “... there’s only two of them, they can’t get past all of us.” The crowd was subdued and Sutton was arrested. The female officer testified that it was one of the most tense situations she had been in during her seven years on the police force.
Code § 26-2601 defines “riot” as: “Any two or more persons who shall do an unlawful act of violence or any other act in a violent and *857tumultuous manner. . .” Under Code § 26-2602 inciting a riot is defined as: “A person who with intent to riot does an act or engages in conduct which urges, counsels, or advises others to riot, at a time and place and under circumstances which produces a clear and present danger of a riot. . .”
Decided June 17, 1981.
William H. Hedrick, for appellant.
Hobard Hind, District Attorney, William R. Wilburn, Assistant District Attorney, for appellee.
We believe that based on the evidence presented that a rational trier of fact could have found that the defendant was guilty beyond a reasonable doubt. Black v. State, 154 Ga. App. 441 (268 SE2d 724) (1980).

Judgment affirmed.


Banke and Carley, JJ., concur.